Exhibit 10.1
November 16, 2010
VIA HAND DELIVERY
Mr. Hugh R. Jones III
7 Old Sudbury Rd
Wayland, MA 01778-1806
Dear Tripp:
You have informed me of your intention to resign your employment as Executive
Vice President and Chief Administrative Officer for National Mentor Holdings,
Inc. (the “Company”) effective December 31, 2010 for “Good Reason” (as that term
is defined in section 2(a)(v)(A) of the Amended and Restated Severance and
Noncompetition Agreement between you and the Company dated December 31, 2008
(the “Severance Agreement”)). The Company hereby accepts your resignation on
that basis.
In connection with your resignation, if you sign and return this letter
agreement and release (the “Agreement”) within twenty-one (21) days and affirm
your assent to this agreement by signing Attachment A to this Agreement on
December 31, 2010, and do not revoke your assent to the terms of this Agreement
or Attachment A, the Company will provide you with the severance benefits
described below. By timely signing and returning this Agreement and Attachment A
and not revoking your assent, you will be entering into a binding agreement with
the Company and will be agreeing to the terms and conditions set forth in the
numbered sections below, including the release of claims set forth in section 3.
Therefore, you are advised to consult with an attorney before signing this
Agreement. If you sign this Agreement and Attachment A, you may change your mind
and revoke your assent during the seven (7) day period after you have signed
either document by notifying Linda DeRenzo, Senior Vice President and General
Counsel, in writing and delivering the revocation via overnight mail to her
attention at 313 Congress Street, Boston, Massachusetts 02210. If you do not so
revoke, this Agreement (together with Attachment A) will become a binding
agreement between you and the Company upon the expiration of the seven day
revocation period. If you choose not to timely sign or you timely revoke your
assent, you will not be eligible for any severance benefits from the Company.
You will, however, receive payment for your final wages and any accrued but
unused vacation through your final date of employment.
Regardless of whether you sign this Agreement or Attachment A, you may be
eligible to elect to continue receiving group health insurance for any
Company-sponsored health plans participated in by you as of your last date of
employment under the COBRA law. Except as provided I section 2 (c) below, if you
are eligible for and elect group health insurance continuation under COBRA, all
premium costs shall be paid by you on a monthly basis for as long as, and to the
extent that, you remain eligible. Please consult the COBRA materials to be
provided by the Company under separate cover for details regarding COBRA
benefits. If you do not sign this Agreement, all other Company-provided benefits
cease upon your separation. Further, the disposition of your Units, as defined
by the Management Unit Subscription Agreements between you and the Company dated
June 26, 2006 (as amended August 11, 2008 and September 16, 2009), January 2,
2007 (as amended September 16, 2009), August 11, 2008 (as amended July 24, 2009
and September 16, 2009) and September 12, 2008 (as amended July 24, 2009 and
September 16, 2009) will be governed by the terms of section 4.2(a)(ii) of such
agreements.

 

1 of 8



--------------------------------------------------------------------------------



 



The following numbered sections set forth the terms and conditions that will
apply if you timely sign and return this Agreement and Attachment A and do not
revoke your assent within the seven day revocation period:

1.   Separation Date — Your effective date of separation from the Company will
be December 31, 2010 (the “Separation Date”). As of the Separation Date, all
salary payments from the Company will stop and any benefits you currently have
under Company-provided benefit plans will end, except as required by federal or
state law, or as otherwise described in section 2 below. You agree to cooperate
with the Company in resigning as an officer and, as applicable, as a director
from the Company and each of its affiliates under common control, including but
not limited to The MENTOR Network Charitable Foundation. Following the
Separation Date, any indemnification agreement, directors’ and officers
liability insurance or other insurance applicable to you in your capacity as an
officer, employee or director of the Company shall remain in effect to cover any
and all acts that occurred during your employment with the Company, except to
the extent, if any, that such insurance may be modified or terminated for other
officers and directors of the Company.

2.   Description of Severance Benefits — In return for your timely execution,
return and non-revocation of this Agreement and Attachment A, the Company agrees
to provide you with the following severance benefits as provided for in section
2(d) of the Severance Agreement (collectively, the “Severance Benefits”):

  (a)   Severance Pay. Pursuant to section 2(d)(i) of the Severance Agreement,
the Company agrees to provide you with a severance pay payment equivalent to
twelve (12) months of the base rate of pay in effect as of your final day of
employment (the “Severance Pay”). The Severance Pay shall be subject to all
applicable state and federal taxes and withholdings and will be paid to you in
the form of salary continuation in accordance with the Company’s regular payroll
practices, beginning with the first full month following your execution of this
Agreement. You will not be eligible for, nor shall you have a right to receive,
any wage or salary payments from the Company after the Separation Date other
than the Severance Pay.

  (b)   Bonus Pay. The Company agrees that you shall be eligible to receive a
bonus payment for fiscal year 2010 in the approximate amount of Eighty Nine
Thousand Dollars ($89,000) (the final amount will be determined at the time the
Company completes the fiscal 2010 audit and generally calculates its 2010 bonus
for its executive employees) (the “2010 Bonus”), which shall be subject to all
applicable state and federal taxes and withholdings and will be paid to you in a
single lump sum payment at the same time as such bonuses are distributed to
active employees holding senior management level positions in the Company. In
addition, pursuant to section 2(d)(ii) of the Severance Agreement, you shall
receive an amount equal to the 2010 Bonus, in equal monthly installments over a
period of twelve months, with the first payment to be made at the same time as
the payment of the 2010 Bonus.

  (c)   Benefits. Pursuant to section 2(d)(iii) of the Severance Agreement,
effective as of the Termination Date, you shall be considered to have elected to
continue receiving group medical insurance pursuant to the federal “COBRA” law.
For the twelve month period you will be receiving Severance Pay, the Company
shall pay for the share of the COBRA premium for such coverage that is paid by
the Company for active and similarly-situated employees who receive the same
type of coverage and deduct the employee share of the COBRA premium from the
semimonthly installments of the Severance Pay. For a period of six months
thereafter, the Company shall pay its share of the COBRA premium and you shall
pay the Company directly for the employee share of the COBRA premium on a
monthly basis. Thereafter, for an additional period of six months, the Company
shall continue to sponsor your group medical insurance, with the Company paying
for its share of the premium for such coverage and you paying the remaining
balance of any premium costs, and all administrative fees. If, at any time
following the Separation Date, you become re-employed with an entity that offers
medical insurance coverage for which you are eligible, you agree to elect such
alternative medical insurance and terminate your coverage under the Company’s
benefit plans.

 

2 of 8



--------------------------------------------------------------------------------



 



  (d)   Non-Disparagement. The Company agrees that the elected officers and
directors of the Company will not make any false, disparaging, derogatory or
defamatory statements in public or in private regarding you or your employment
with the Company. Unless otherwise directed by the Company, you agree that you
will direct requests for employment verification or references to either me or
Linda DeRenzo, Senior Vice President and General Counsel, 313 Congress Street,
Boston, Massachusetts 02210. In response to such inquiries, including inquires
from prospective employers, the Company will provide your dates of employment,
job titles held during your employment with the Company, and nothing
inconsistent with the departure statement referenced in section 7 below.

  (e)   Outgoing Message. The Company agrees that you may draft a statement
concerning your separation from the Company to be issued by you to employees
within the Company, provided that you submit the message to Linda DeRenzo at
least seven (7) days in advance of and receive approval from the Company prior
to issuing such message.

3.   Release — In consideration of the Severance Benefits, which you acknowledge
you would not otherwise be entitled to receive, you (on behalf of yourself, your
agents, assignees, attorneys, successors, assigns, heirs and executors) hereby
fully, forever, irrevocably and unconditionally release, remise and discharge
the Company (including its parent companies, subsidiaries and affiliates and
each of their current and former officers, directors, fiduciaries, insurers,
stockholders, agents, employees, attorneys, and benefit plans and benefit plan
administrators) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs) of every kind and nature which you ever
had or now have, whether known or unknown to you, including without limitation
all claims arising out of or relating to your employment with or separation from
the Company, all employment discrimination claims under Title VII of the Civil
Rights Act of 1964; Sections 1981 through 1988 of Title 42 of the United States
Code; the Employee Retirement Income Security Act of 1974 (“ERISA”) (except for
any vested benefits under any tax qualified benefit plan); the Immigration
Reform and Control Act; the Americans With Disabilities Act of 1990; the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq.; the Workers Adjustment
and Retraining Notification Act; the Fair Credit Reporting Act, the Equal Pay
Act; the Consolidated Omnibus Budget Reconciliation Act; the Massachusetts Civil
Rights Act; the Massachusetts Equal Rights Act; the Massachusetts Labor and
Industries Act; the Massachusetts Privacy Act, the Massachusetts Maternity Leave

 

3 of 8



--------------------------------------------------------------------------------



 



Act, the Massachusetts Equal Pay Law, and the Massachusetts Equal Rights Act and
any and all other similar applicable federal and state statutes, all as amended;
all common law claims including, but not limited to, actions in tort, public
policy, defamation and breach of contract; all claims for personal injury,
invasion of privacy, negligence of any type, intentional or negligent infliction
of emotional distress, and any claim or damage arising out of your employment
with or resignation from the Company (including a claim for retaliation) under
any common law theory or any federal, state or local statute or ordinance not
expressly referenced above. To ensure that the release in this section is fully
enforceable in accordance with its terms, you agree to waive any protection that
may exist under any statute and under any principle of common law of the United
States or of any and all states, provided, however, that nothing in this section
3 or in this Agreement purports to waive any right that cannot be waived as a
matter of law or prevents you from filing, cooperating with, or participating in
any proceeding before the EEOC or a state or federal fair employment practices
agency (except that you acknowledge that you may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding). To
ensure that the release in this section is fully enforceable in accordance with
its terms, you agree to waive any protection that may exist under any statute
and under any principle of common law of the United States or of any and all
states. Nothing in this section purports to release the Company’s obligations to
you under this Agreement.

4.   Post-Separation Obligations –You reaffirm your obligation to keep
confidential and not to disclose all non-public information concerning the
Company which you acquired during the course of your employment with the
Company, as set forth in section 3(a)(i) of the Severance Agreement you entered
into as a condition of your employment, the terms of which are incorporated in
this Agreement by reference. You further agree to abide by the non-competition
and non-solicitation provisions contained in section 3(b) of the Severance
Agreement, the terms of which are incorporated in this Agreement by reference.
Notwithstanding the provisions of the above agreements or any other agreement
between you and the company or any of its affiliates to the contrary, to the
extent that any terms of any such agreements may be inconsistent with any
specific term of this Agreement, the specific term of this Agreement shall
govern.

5.   Return of Company Property — You shall return to the Company no later than
December 31, 2010 all keys, files, records (and copies), equipment (including,
but not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, etc.), Company identification, and any other
Company-owned property in your possession or control and have left intact all
electronic Company documents, including but not limited to, those that you
developed or helped develop during your employment. You further confirm that you
shall cancel all accounts for your benefit, if any, in the Company’s name,
including but not limited to, credit cards, cellular phone and computer accounts
no later than December 31, 2010. Notwithstanding anything in this section to the
contrary, the Company agrees that you may retain the Company-provided computer
and printer and any other related hardware and software currently located in
your home office as personal property on an “as is” basis, provided that you
promptly deliver to the Company all records, files, memoranda, notes, data,
reports, price lists, customer lists, plans, computer programs, software
documentation, and other documents (and all copies or reproductions of such
materials) in your possession, custody or control relating in any way to the
business or prospective business of the Company. You shall be taxed for the fair
market value of any items retained by you under this section.

 

4 of 8



--------------------------------------------------------------------------------



 



6.   Business Expenses and Compensation — You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company and that no
other compensation is owed to you.

7.   Non-Disparagement - You understand and agree that, as a condition for
payment to you of the Severance Benefits, you shall not make any negative,
false, disparaging, derogatory or defamatory statements in public or in private
regarding the Company or any of its directors, officers, employees, agents,
representatives or any other Released Party or about the Company’s business
affairs and financial condition. You further agree not to contact any current
employees of the Company or any individuals who were employed by the Company
during the dates of your employment regarding the business affairs, financial
condition and employment matters of the Company. Should you violate any of the
terms of this section 7, as reasonably determined by the Company in good faith,
you agree that you will reimburse the Company for the full amount of the
Severance Benefits provided to you, except for One Thousand Dollars ($1,000).
Notwithstanding the provisions of this section 7, at any time following your
resignation, you may accurately and in good faith discuss (a) your duties and
responsibilities while you were employed as an officer and director of the
Company or any of its affiliates and (b) the reasons and circumstances that
resulted in your resignation from the Company with third parties, provided that
nothing you discuss or disclose shall be inconsistent with the information in
the departure statement you have drafted and the Company has approved in
writing. This departure statement shall be submitted to Linda DeRenzo and
approved by the Company prior to your execution of this Agreement and Attachment
A.

8.   Validity - Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

9.   Confidentiality of Agreement– To the extent permitted by law, you
understand and agree that, as a condition for payment to you of the Severance
Benefits, the terms and contents of this Agreement, and the contents of the
negotiations and discussions resulting in this Agreement, shall not be disclosed
or discussed with anyone other than your accountants, attorneys and other
professional advisors and members of your immediate family (the “Permitted
Parties”), shall be maintained as confidential by you and the Permitted Parties,
and shall not be disclosed to any third party except to the extent required by
federal or state law or as otherwise agreed to in writing in advance by the
Company.

10.   Cooperation – For a period of twenty-four (24) months following the
Separation Date (the “Cooperation Period”), you agree to cooperate with the
Company in the investigation, defense or prosecution of any claims or actions
now in existence or which may be brought in the future against or on behalf of
the Company arising out of actions undertaken during your employment with the
Company. Your cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with the Company’s
counsel at reasonable times and after reasonable advance notice to prepare for
discovery or any mediation, arbitration, trial, administrative hearing or other
proceeding or to act as a witness when reasonably requested by the Company at
mutually agreeable times and at locations mutually convenient to you and the
Company. You also agree to cooperate with the Company for a period of twelve
(12) months in the transitioning of your work, and will be available to the
Company for this purpose or any other purpose reasonably requested by the
Company. Should your cooperation with this section require you to incur travel
expenses, the Company shall reimburse you for all reasonable transportation,
meal and hotel expenses provided such expenses are approved by the Company in
advance and in writing.

 

5 of 8



--------------------------------------------------------------------------------



 



11.   Tax Provision – In connection with the Severance Benefits provided to you
under this Agreement, the Company shall withhold and remit to the tax
authorities the amounts required under applicable law, and you shall be
responsible for all taxes not payable by the Company with respect to the
Severance Benefits. You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
Severance Benefits.

12.   Nature of Agreement — You understand and agree that this Agreement is a
separation agreement and does not constitute an admission of liability on the
part of the Company.

13.   Acknowledgments - You acknowledge that you have been given at least
twenty-one (21) days to consider this Agreement, and that the Company advised
you to consult with an attorney prior to signing this Agreement. You understand
that you may revoke this Agreement for a period of seven (7) days after you sign
it, and the Agreement shall not be effective or enforceable until the expiration
of this seven (7) day revocation period. You understand and agree that by
entering into this Agreement you are waiving any and all rights or claims you
might have under The Age Discrimination in Employment Act, as amended by The
Older Workers Benefit Protection Act, and that you have received consideration
beyond that to which you were previously entitled. You further state and
represent that you have carefully read this Agreement, understand its contents,
freely and voluntarily assent to all of the terms and conditions, and sign your
name of your own free act.

14.   Additional Acknowledgment. By signing below, you expressly acknowledge
that you are not aware of any unlawful or improper actions by the Company or any
of the Released Parties other than those that you have disclosed to me, in
writing, and have attached to this Agreement.

15.   Applicable Law — This Agreement shall be interpreted by the laws of the
Commonwealth of Massachusetts, without regard to conflict of laws provisions.
You irrevocably submit to and recognize the jurisdiction of the courts of the
Commonwealth of Massachusetts or a federal court located in Massachusetts, over
any suit, action or other proceeding in connection with this Agreement or its
subject matter.

16.   Entire Agreement — This Agreement contains and constitutes the entire
understanding and agreement with respect to your severance benefits and the
settlement of claims against the Company and cancels all previous oral and
written negotiations, agreements, and writings except for the Severance
Agreement, the Management Unit Subscription Agreements, the Securityholders
Agreement, and the NMH Investment, LLC Fourth Amended and Restated Limited
Liability Company Agreement dated June 4, 2010, the terms of which shall not be
modified, cancelled or superseded. This Agreement shall be construed as if it
were jointly prepared. Any uncertainty or ambiguity shall not be construed
against you or the Company. This Agreement is binding upon you and your agents,
assigns, heirs, executors, successors and administrators and may not be modified
in any manner, except by a writing of concurrent or subsequent date signed by
you and an authorized Company representative.

 

6 of 8



--------------------------------------------------------------------------------



 



If you choose to execute this Agreement, please return all pages of this letter
to Linda DeRenzo on or before December 7, 2010. If you have questions, please
contact Linda DeRenzo.

            Very truly yours,

National Mentor Holdings, Inc.,
      /s/ Edward M. Murphy     Edward M. Murphy      Chief Executive Officer   
 

I hereby agree to the terms set forth above. I have been given at least
twenty-one (21) days to consider this Agreement and I have chosen to execute it
on the date below. I intend that this Agreement will be binding between the
Company and me if I do not revoke my acceptance within seven (7) days.

     
/s/ Hugh R. Jones, III
  Date: November 18, 2010      
Hugh R. Jones, III
   

 

7 of 8



--------------------------------------------------------------------------------



 



ATTACHMENT A to Separation Agreement dated November_, 2010 (the “Agreement”):

RELEASE AFFIRMATION
Sign on the last day of employment:
In consideration of the Severance Benefits, which you acknowledge you would not
otherwise be entitled to receive, you (on behalf of yourself, your agents,
assignees, attorneys, successors, assigns, heirs and executors) hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company (including its parent companies, subsidiaries and affiliates and each of
their current and former officers, directors, fiduciaries, insurers,
stockholders, agents, employees, attorneys, and benefit plans and benefit plan
administrators) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs) of every kind and nature which you ever
had or now have, whether known or unknown to you, including without limitation
all claims arising out of or relating to your employment with or separation from
the Company, all employment discrimination claims under Title VII of the Civil
Rights Act of 1964; Sections 1981 through 1988 of Title 42 of the United States
Code; the Employee Retirement Income Security Act of 1974 (“ERISA”) (except for
any vested benefits under any tax qualified benefit plan); the Immigration
Reform and Control Act; the Americans With Disabilities Act of 1990; the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq.; the Workers Adjustment
and Retraining Notification Act; the Fair Credit Reporting Act, the Equal Pay
Act; the Consolidated Omnibus Budget Reconciliation Act; the Massachusetts Civil
Rights Act; the Massachusetts Equal Rights Act; the Massachusetts Labor and
Industries Act; the Massachusetts Privacy Act, the Massachusetts Maternity Leave
Act, the Massachusetts Equal Pay Law, and the Massachusetts Equal Rights Act and
any and all other similar applicable federal and state statutes, all as amended;
all common law claims including, but not limited to, actions in tort, public
policy, defamation and breach of contract; all claims for personal injury,
invasion of privacy, negligence of any type, intentional or negligent infliction
of emotional distress, and any claim or damage arising out of your employment
with or resignation from the Company (including a claim for retaliation) under
any common law theory or any federal, state or local statute or ordinance not
expressly referenced above. To ensure that the release in this section is fully
enforceable in accordance with its terms, you agree to waive any protection that
may exist under any statute and under any principle of common law of the United
States or of any and all states, provided, however, that nothing in this section
3 or in this Agreement purports to waive any right that cannot be waived as a
matter of law or prevents you from filing, cooperating with, or participating in
any proceeding before the EEOC or a state or federal fair employment practices
agency (except that you acknowledge that you may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding). To
ensure that the release in this section is fully enforceable in accordance with
its terms, you agree to waive any protection that may exist under any statute
and under any principle of common law of the United States or of any and all
states. Nothing in this Attachment A purports to release the Company’s
obligations to you under the Agreement.
I hereby agree to the terms set forth above. I have been given at least
twenty-one (21) days to consider this Attachment A and I have chosen to execute
it on the date below. I intend that this Agreement will be binding between the
Company and me if I do not revoke my acceptance within seven (7) days.

     
 
  Date: December         , 2010    
 
Hugh R. Jones, III
   

 

8 of 8